                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

DEREK WILLIAM BROWN, #1987097                    §
                                                 §
V.                                               §                CIVIL ACTION NO. 6:18CV209
                                                 §
DALE WAINWRIGHT, ET AL.                          §

             MEMORANDUM ADOPTING REPORTS AND RECOMMENDATIONS
                    OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Reports of the United States Magistrate Judge in this action,

this matter having been heretofore referred to United States Magistrate Judge John D. Love pursuant

to 28 U.S.C. § 636. On September 5, 2018 (Dkt. #48) and September 7, 2018 (Dkt. #50), the

reports of the Magistrate Judge were entered containing his proposed findings of fact and

recommendations that the Plaintiff’s motions for default judgment should be denied.

        Having received the reports of the United States Magistrate Judge, and no objections thereto

having been timely filed, this court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the same as the findings and conclusions of the court. It is,

therefore,

        ORDERED that the Magistrate Judge’s reports are ADOPTED as the opinion of the court.

It is further

        ORDERED that the Plaintiff’s motions for default judgment (Dkt. #s 46 and 49) are

DENIED.



                .   SIGNED this the 21st day of May, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
